Case 1:19-md-02915-AJT-JFA Document 412 Filed 04/24/20 Page 1 of 3 PageID# 4937



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Alexandria Division

  IN RE: CAPITAL ONE CONSUMER                           )
  DATA SECURITY BREACH LITIGATION                       )       MDL No. 1:19md2915 (AJT/JFA)
                                                        )

  This Document Relates to the Consumer Cases

                    PLAINTIFFS’ MOTION TO COMPEL PRODUCTION OF
                      MANDIANT REPORT AND RELATED MATERIALS

           Plaintiffs, by counsel, respectfully request that the Court to grant their Motion to Compel

 Production of Mandiant Report and Related Materials, including any and all Mandiant reports

 regarding the Data Breach at issue in this litigation; communications between Mandiant and

 Capital     One    employees    regarding   Mandiant’s     factual   conclusions   and   remediation

 recommendations; and communications between Capital One employees discussing the Mandiant

 Report, its conclusions and recommended remediation measures. The parties have met and

 conferred in good faith multiple times telephonically over the course of several months since

 January 2020 and Capital One has consistently stated its position that the Mandiant Report is

 privileged and will not be produced absence guidance from this Court. The reasons in support of

 this Motion are stated in the accompanying Memorandum in Support.

 Dated: April 24, 2020.                         Respectfully Submitted,

                                                /s/ Steven T. Webster
                                                Steven T. Webster (VSB No. 31975)
                                                WEBSTER BOOK LLP
                                                300 N. Washington Street, Suite 404
                                                Alexandria, Virginia 22314
                                                Tel: (888) 987-9991
                                                swebster@websterbook.com

                                                Plaintiffs’ Local Counsel
Case 1:19-md-02915-AJT-JFA Document 412 Filed 04/24/20 Page 2 of 3 PageID# 4938



                                    Norman E. Siegel
                                    STUEVE SIEGEL HANSON LLP
                                    460 Nichols Road, Suite 200
                                    Kansas City, MO 64112
                                    Tel: (816) 714-7100
                                    siegel@stuevesiegel.com

                                    Karen Hanson Riebel
                                    LOCKRIDGE GRINDAL NAUEN, P.L.L.P
                                    100 Washington Avenue South, Suite 200
                                    Minneapolis, MN 55401
                                    Tel: (612) 339-6900
                                    khriebel@locklaw.com

                                    John A. Yanchunis
                                    MORGAN & MORGAN COMPLEX
                                    LITIGATION GROUP
                                    201 N. Franklin Street, 7th Floor
                                    Tampa, FL 33602
                                    Tel: (813) 223-5505
                                    jyanchunis@ForThePeople.com

                                    Plaintiffs’ Co-Lead Counsel




                                       1
Case 1:19-md-02915-AJT-JFA Document 412 Filed 04/24/20 Page 3 of 3 PageID# 4939




                                 CERTIFICATE OF SERVICE
        I hereby certify that on April 24, 2020, I electronically filed the foregoing document with
 the Clerk of the Court using the CM/ECF system, which will send notice of electronic filing to all
 counsel of record.

                                              /s/ Steven T. Webster
                                              Steven T. Webster (VSB No. 31975)
                                              WEBSTER BOOK LLP




                                                 2
